Title: Pascal Etienne Meinadier to Thomas Jefferson, 14 August 1819
From: Meinadier, Pascal Etienne
To: Jefferson, Thomas


            
              
                Excellency
                Boston le 14 aout 1819.
              
              Vous fûtes particulierement reccommandé à mon Père a Sette, par mon Oncle, Monsr Cathalan Père, lors de votre voyage en France. C’est moi qui eus l’honneur de vous accompagner Sur la montagne de Sette, puis Sur un grand bateau; Nous avons traversé ensemble le grand Etang qui conduit à l’Embouchure du canal Royal jusques à Agde ou nous avons couché. De là je vous ai procuré un autre grand bateau pour Suivre votre route tout le long du canal jusques à Toulouse, parceque vous ne voulûtes pas aller dans le bateau de Poste.
               Je Suis obligé de vous rappeller toutes ces petites circonstances pour mieux me rappeller à votre Souvenir, vous priant de me donner vos avis, et m’accorder votre protection dans une affaire qui n’a pas eu de Semblable, et dont le détail est dans la notte ci=joint, que je vous prie de lire avec attention.
              Je voudrais la faire mettre dans les papiers public (sauf pourtant votre avis) Quoique cette affaire à acquis une assez grande publicité en Europe et ici, à cause que les maisons Americaines qui Sont Etablies à Marseille qui étaient en concurance avec nous pour l’adresse et consignation des navires Américains, en ont de Suite fait part aux Etats Unis, Puis à Cadix, Gibraltar, Malaga, Alicante, Barcelone, Nice, Gênes, Livourne, Naples, et dans tout le Levant ou Sont Etablies des maisons Américaines et Anglaises qui étaient constamment en correspondance avec Marseille, pour des avis commerciaux Reciproques, et Pour Se Reccommander mutuellement les Navires qui leurs Etaient adressés.   Tout ce que j’avance dans la notte ci=joint est appuyé de pieces Signées de mon associé Cushing visées par les autorités Françaises, et aussi de Mr le consul des Etats Unis d’Amérique à Marseille.
              Cushing ne me craint pas, parceque Mrs les avocats de Boston Sont d’avis que ce cas ne lui infligera pas la peine de prison d’Etat, et que tout le reste n’est Sans doute rien pour lui Qu’un mois de prison, et après de Jurer qu’il n’a rien.
              Je vous prie d’excuser l’importunité d’un père de famille malheureux qui vous aura une grande obligation de tout ce que vous pourriez lui conseiller, ou faire pour lui, car il à vraiment besoin que l’on S’interesse en Sa faveur.
              Veuillez bien me faire l’honneur de me faire adresser Votre réponse à Mr le Consul de france à New=york ou l’on m’à conseillé d’aller.
              J’ai l’honneur de me dire avec toute la considération qui vous est düe
              
                Monsieur le President Votre tres Humble & Respectueux Serviteur
                Meinadier L’ainé
              
            
            
              P.S.
              J’ai appris que Cushing avait resté à Penbrouck (Massts) chez Ses frères, & dans les campagnes environnantes; Puis à Ballston Spring qui est à 26 Miles d’Albanie; à Albanie; à Saratoga, & dans les Environs; Puis assez longtems à Northampton (State of New=york)
              L’on croit Ses fonds en doublons Déposés chez Ses fréres, et dans diverses Maisons à Boston & New=york, et dans les Banques.
              Il parait que les Opérations qu’il à faites ont données de bons bénéfices, mais qu’il reste tranquille depuis Son Arrivée.
            
           
            Editors’ Translation
            
              
                
                  Excellency
                  Boston 14 August 1819.
                
                You were specially recommended to my father at Cette by my uncle, Mr. Cathalan Senior, at the time of your travels in France. I had the honor of accompanying you to the mountain at Cette and then onto a large boat. Together we crossed the basin that leads from the mouth of the Royal Canal to Agde, where we spent the night. I obtained another large boat for you there to continue on your way along the canal to Toulouse, because you did not want to go in the mail packet.
                I feel obliged to remind you of all these little circumstances in order to bring myself better to your recollection. I pray you to give me your opinion and grant me your protection in an affair the likes of which has never existed and the details of which are included in the attached note, which I beg you to read attentively.
                I wish to have it placed in the newspapers (unless you think otherwise), although this affair has already received a fair amount of publicity both in Europe and here, because the American merchant houses established in Marseille, who were in competition with us for the consignment here of American ships, immediately informed the United States and then Cádiz, Gibraltar, Málaga, Alicante, Barcelona, Nice, Genoa, Leghorn, Naples, and everywhere in the Levant where American or English houses were in constant correspondence with Marseille for the exchange of commercial advice and to recommend to one another the ships directed to them.   Everything I claim in the enclosed note is supported by documents signed by my partner Cushing and endorsed by the French authorities as well as the consul of the United States of America at Marseille.
                Cushing does not fear me, because the lawyers of Boston are of the opinion that this case will not put him in a state prison and that, after he swears he has no property, his punishment will probably amount to no more than a month’s imprisonment.
                I beg you to excuse this importunity from an unfortunate father who will be very obliged to you for any advice you might give him or anything you could do for him, because he really needs someone to interest himself on his behalf.
                Please do me the honor of sending your reply to me care of the French consul at New York, where I was advised to go.
                I have the honor to be, Mr. President, with all due consideration
                
                  Your very humble and respectful servant
                  Meinadier the elder
                
              
              
                P.S.
                I learned that Cushing had stayed in and around Pembroke (Massachusetts) at the homes of his brothers; then at Ballston Spa, which is twenty-six miles from Albany; at Albany; in and around Saratoga; and then, for rather a long time, at Northampton (State of New=york)
                His funds, in doubloons, are believed to be kept with his brothers, in various commercial houses in Boston and New York, and in the banks.
                The deals he made were all seemingly profitable, but he has remained quiet since his arrival.
              
            
          